Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 17, 2018

                                       No. 04-18-00579-CR

                                   Alejandro ALTAMIRANO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 13822CR
                        Honorable Enrique Fernandez, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to request the record in writing. It is therefore ORDERED that appellant provide
written proof to this court within ten days of the date of this order that the appellant has
requested the court reporter to prepare the reporter’s record, which request must designate the
portions of the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                       ___________________________________
                                                       Keith E. Hottle,
                                                       Clerk of Court